756 P.2d 696 (1988)
91 Or.App. 721
In the matter of the Compensation of Roy M. JOHNSTON, Claimant. Roy M. Johnston, Petitioner,
v.
JAMES RIVER CORPORATION, Respondent.
WCB 85-13546; CA A46152.
Court of Appeals of Oregon.
Argued and Submitted May 11, 1988.
Decided June 22, 1988.
James L. Edmunson, Eugene, argued the cause for petitioner. With him on the brief were Karen M. Werner and Malagon & Moore, Eugene.
Brian L. Pocock, Eugene, argued the cause and filed the brief for respondent.
Before WARDEN, P.J., and GRABER, J., and RIGGS, J. Pro Tem.
PER CURIAM.
In this workers' compensation case, we review under the standards stated in Armstrong v. Asten-Hill Co., 90 Or. App. 200, 752 P.2d 312 (1988).
The Workers' Compensation Board reversed the referee on the compensability issue. When the referee makes adequate findings and conclusions of law which the Board either affirms or specifically adopts, it is not necessary for the Board to reiterate those findings in support of its conclusion. See George v. Richard's Food Center, 90 Or. App. 639, 752 P.2d 1309 (1988). When the Board reverses, adequate judicial review requires specific findings in the Board's opinion substantiating its contrary conclusion.
The Board's opinion refers to some of the evidentiary issues discussed in the referee's order without making findings sufficient for our review. We cannot tell why the Board reached a conclusion contrary to the referee's.
Reversed and remanded.